DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Claims 1, 5-14 and 16 are pending as amended on 5/20/2021. Claims 5-14 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 102219747; included machine translation and figures in original document cited herein) in view of Li et al (CN 102041576; included machine translation and figures in original document cited herein).
As to claim 1, Zhang teaches an aromatic diamine containing a bisimidazole ring (p 1, first paragraph). In particular, Zhang teaches a diamine having a formula II [0023-25]:

    PNG
    media_image1.png
    357
    404
    media_image1.png
    Greyscale

The diamine of formula II wherein “Ar” is group “(c)” corresponds to a compound having the first diamine structure recited in claim 1. 
Zhang teaches that aromatic diamines have been widely used in the synthesis of high performance polymers such as polybenzimidazole and polyimide, and that the imidazole ring-containing polymer has outstanding properties, including high temperature resistance, high strength, high modulus, acid/alkali resistance (p 1, last paragraph). In particular, Zhang teaches that the aromatic diamine containing diimidazole ring has great potential in polyimide modification (p 2, first full paragraph). 
However, Zhang fails to specifically teach a polyimide fiber prepared by reaction of the aromatic diamine with a dianhydride. 
Li teaches that polyimide fiber has advantages of high strength, high modulus, high temperature resistance, and chemical resistance (pp 1-2), and that introduction of benzimidazole diamine chain links can greatly improve the mechanical properties of 

    PNG
    media_image2.png
    106
    318
    media_image2.png
    Greyscale

and teaches that the NH group in the molecular chain and the hydroxyl group and the C=O group in the imide ring can form hydrogen bonds in the molecule and between the molecules, thereby improving the mechanical properties of polyimide fibers, especially the breaking strength. Li teaches that the hydroxyl group improves the interfacial properties of the fiber and makes it relatively easy to modify the polyimide fiber, thereby expanding its application range (p 5, second to last paragraph). 
In light of Zhang’s teaching that the aromatic diamine containing a diimidazole ring has great potential in polyimide modification, the person having ordinary skill in the art would have been motivated to react Zhang’s diamine of formula II-c with a dianhydride in order to prepare a polyimide. Furthermore, in light of Li’s teaching that polyimide fibers prepared from a benzimidazole-containing diamine which has a hydroxyl group has improved mechanical properties and strength due to hydrogen bonding, the person having ordinary skill in the art would have been motivated to utilize Zhang’s hydroxyl group-containing aromatic diamine of formula II-C to prepare a polyimide fiber in order to provide a fiber having improved strength and which is easily modified. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide fiber from Zhang’s diamine of formula II-c by reacting the diamine with a dianhydride and forming a fiber, as taught by Li. 
As to the recitation that the polyimide is further prepared from p-phenylenediamine: 
Li teaches a polyimide copolymer having units derived from the benzimidazole-containing diamine (1-m) and units derived from another diamine “B” (m) (see original document [0007-11] and machine translation page 3, top half). Li teaches that the mechanical properties of polyimide fibers are related to the structural characteristics of the dianhydride and diamine monomers (p 2, second full paragraph). Li further teaches that “B” is most preferably p-phenylenediamine (p 9, third paragraph). When preparing a polyimide fiber from a dianhydride and benzimidazole-containing diamine, as disclosed by modified Zhang, the person having ordinary skill in the art would have been motivated to further utilize any additional diamine “B” from those disclosed by Li of formulas (201)-(205), particularly the most preferred p-phenylenediamine, in order to provide a polyimide fiber having the mechanical properties associated with the structure of the particular diamine monomers. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide fiber from a dianhydride, a diamine of formula II-c, and another diamine of formula “B,” as suggested by modified Zhang, by utilizing p-phenylenediamine (which is according to Li’s formula (201)) as the diamine “B.”
As to the recitation that the dianhydride is of Formula I:
Li teaches that “A” (i.e., the moiety derived from the dianhydride monomer) in the polyimide is one or more selected from (101)-(106) (see p 3 of machine translation and [0007-0009] of original document), and more preferably (102) (page 6 of translation, last full paragraph; p 9, fourth paragraph). The dianhydride of formula (102) has a structure 
As to the presently recited molar ratio of dianhydride to diamines, Li teaches that the ratio of total moles of diamine to moles of dianhydride is preferably 1:1 (page 9, fourth paragraph), which falls within the presently recited range. 
As to the recited molar ratio of formula II diamine to p-phenylenediamine, Li teaches that “m” (i.e., the units containing “B” diamine) ranges from 0.5 to 0.95 (abstract). The benzimidazole-containing diamine units are subscripted “1-m,” (see original, [0007]), and therefore, Li discloses a polyimide wherein the ratio of benzimidazole-containing diamine to “B” diamine (e.g., p-phenylenediamine) ranges from 0.05:0.95 to 0.5:0.5. The range disclosed by Li encompasses molar ratios of benzimidazole diamine to p-phenylenediamine of, e.g., 2:8 and 1:1, which fall within the presently claimed range. 
As to the presently recited fiber preparation steps:
Li discloses that the preparation method may be wet spinning (p 9 of translation, last paragraph), wherein a spinneret has an orifice size of 0.05-0.2 mm, which falls within the presently claimed orifice size range, and wherein a spray ratio is 3-6, which falls within the presently claimed spinning draft ratio range (p 10, third paragraph). It would have been obvious to the person having ordinary skill in the art to have prepared a polyimide fiber as suggested by Zhang and Li by utilizing the conditions disclosed by Li in order to ensure that the resulting polyimide fiber possesses the desired improved qualities disclosed by Li. 
As to claim 16, Zhang and Li suggests a polyimide fiber according to claim 1, as set forth above. In particular, Zhang and Li suggest a polyimide fiber prepared from a bisimidazole ring-containing diamine of formula II-c, p-phenylenediamine, and BPDA. The reaction of BPDA with the diamine of formula II-c results in units as presently recited with subscript “m,” while the reaction of BPDA with p-phenylenediamine results in units as presently recited with subscript “n.” Therefore, Zhang and Li suggests a polyimide fiber having a structure as shown in present claim 16.

Response to Arguments
Applicant's arguments and Declaration (“Dai Declaration II”) filed 5/20/2021 have been fully considered.
Applicant argues (p 7) that the presently claimed polyimide exhibits superior mechanical properties that would not have been expected based on the number of H-bond forming groups in the fiber. Applicant asserts that Dai Declaration II provides examples to support this position. 
A summary of the examples 1A-7A, 1B and 1C which have been provided by Applicant in the Dai Declaration (4/15/2020) and Dai Declaration II (5/20/2021) has been created by the Examiner for reference, and copied below:

    PNG
    media_image3.png
    444
    888
    media_image3.png
    Greyscale


Applicant finds that Comparative Example 1B is representative of Li (remarks p 7). Comparative Example 1C is analogous to 1B, except that it does not contain OH groups (remarks pp 7-8). Applicant argues that 1C has improved properties compared to 1B (remarks p 8). In particular, Applicant argues that the breaking strength and modulus of 1C is increased by about 71% and 116%, respectively, compared to 1B (Dai Declaration II, paragraph 11). 
However, it appears from the Declarations that 1C has a breaking strength of 2.1 GPa, while 1B has a higher breaking strength of 2.4 GPa. It is unclear how Applicant concluded that the breaking strength of 1C is increased by 71% relative to 1B. Similarly, 1C has a modulus of 95 GPa, while 1B has a higher modulus of 97 GPa. It is unclear how Applicant concluded that the modulus of 1C is increased by 116% relative to 1B. 
Applicant argues that Dai Declaration II provides additional experiments showing superior mechanical properties across the entire claimed range of diamine ratio and claimed range of dianhydride:diamine ratio. The examiner agrees that Applicant’s examples 2A-7A, combined with the amendments to claim 1, resolve the concerns raised in paragraphs 34-35 of the action mailed 12/21/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766